Title: To George Washington from John Porter, 9 April 1788
From: Porter, John
To: Washington, George



May it please your Excellency.
New YorkApril 9h 1788

With the advice of many of my military frinds of rank & respectability I am induced to address this on a subject of which I but too sinsibly feel the misfortune—’Tis that of my discharge from the Army, by a Court Martial for going beyond sea without proper leave for that purpose, &c. which will no doubt immediately occur to your mind; I have been mostly in Europe & the West Indies since the conclusion of the war, but on my return to America some time since, I presented a memorial to Congress praying a restoration to my rank, & the Emoluments to which I might have been intitled had my better fortune prevailed, To this I was recommended & assisted by my military friends, both in & out of Congress, The memorial has been attended to, refered, &

is now before a very rispectable Committee, As I have not heard any thing particularly discouraging I hope it will meet with a favorable Issue—But to put the matter beyond a doubt, I presume to request of your Excellency, (If consistent with your own feelings and Idea of the matter) some kind of recommendation to the indulgence of Congress on this head. If ’tis only to say there is no objection in your mind to any act Congress in their wisdom & goodness may be induced to pass in my favor therein.
Were it possible for this to be done it would give my memorial every success I could wish, & in some measure relieve me from a misfortune, causing the most embittering circumstance of my life. As the army has been long since disbanded I flatter myself there cannot remain an objection in the mind of any Officer to my succeeding in my wishes—Relying on your well known goodness & benevolence I beg leave to submit my case to your consideration—If any assistance can be given me in my present situation with propriety, it will be laying me under a never to be forgotten Obligation. Wishing every prosperety & happiness to your illustrious House permit me to Subscribe myself with sentiments of the most profound respect & veneration Your Excellency’s most Obedient & Very humble Servant

John Porter late Major 6 Massts BattlnAddress Coffee House New York.

